Sherwood, J.
Ejectment for one hundred and' twenty acres of land in Bates county. Both parties claim under one John M. Gray. The main point in the case is the validity, of the administrator’s sale upon which the defendants rely. It does not clearly appear whether White, the public administrator, was ordered as such public administrator, to take charge of the estate of Gray (which had not been fully administered), in vacation or in term time, nor is it material to know. The files and papers pertaining to Gray’s estate being 'lost, etc., it will be presumed that the appointment of Holloway, as administrator de bonis non, was regularly made, and the order of sale and everything connected therewith was as it should have been. The same liberal intendments attend the acts and doings of probate courts in regard to all matters within their jurisdiction, and as to which that jurisdiction has attached, as attend the acts and doings of courts of general jurisdiction. Brooks v. Duckworth, 59 Mo. 49; Johnson v. Beazley, 65 Mo. 250. And the proceedings of probate courts are equally impregnable to collateral attacks as the proceedings of any other courts whatsoever. This view is fully sustained by the cases cited, and by numerous others in this court; to the same effect is McNitt v. Turner, 16 Wall. 353. And the jurisdiction of the probate court could, of course, not be defeated by the fact that the-administratrix, Mrs. Gray, had sufficient funds in her *433hands belonging to the estate to have satisfied any demand against the estate.
And the same line of remark applies to the entry, made years after the sale of the land, discharging White, as public administrator, from further charge of the estate of Cray. This order contains the names of several other estates, and that of Gray’s may have been inserted through inadvertence; but whether this was the case or not makes no matter. The rights of the purchasers at the administrator’s sale could not be in any manner affected by any subsequent occurrence. Looking at the question in this way it becomes' unnecessary to discuss the declarations of law.
Therefore, judgment affirmed.
All concur. Norton, C. J., absent.